














OPTION AGREEMENT

made among

TARA MINERALS CORP.

and

AMERICAN METAL MINING, S.A. DE C.V.

 and

CARNEGIE MINING AND EXPLORATION INC.













August 8, 2011

















--------------------------------------------------------------------------------







ARTICLE 1  INTERPRETATION
                                                              2

1.1 Definitions
                                                                                            
2

1.2 Included Words
                                                                                     
8

1.3 Headings
                                                                                               8

1.4 References
                                                                                            8

1.5 Currency
                                                                                               8

1.6 Knowledge
                                                                                            8

1.7 Schedules
                                                                                              8

1.8 Severability
                                                                                         
  8

ARTICLE 2  REPRESENTATIONS AND WARRANTIES                         9

2.1 Mutual Representations and Warranties
                                                  9

2.2 Tara Mexico and Tara Corp. Representations and Warranties                  
9

2.3 Survival of Representations and Warranties
                                            11

ARTICLE 3  COVENANTS
                                                                      11

3.1  Covenants of Tara
                                                                               11

3.2  Covenants of CME
                                                                              11

ARTICLE 4
 OPTION                                                                               12

4.1  Grant of Options
                                                                                
 12

4.2  Consideration for the Grant of the Options
                                             12

4.3  Holder of Concession during Option
Period                                            12

4.4  Maintenance of First
Option                                                                  12

4.5  Exercise of  First Option
                                                                      14

4.6  Maintenance of Second Option
                                                             14

4.7  Exercise of Second Option
                                                                   15

4.8  Formation of Joint Venture
                                                                   15

4.9  Grant and Exercise of Iron Ore Option
                                                  16

4.10  Option Termination
                                                                             16

ARTICLE 5  OPTION PERIODS’ RIGHTS AND OBLIGATIONS            17

5.1  CME’s Rights during the Option Periods
                                               17

5.2  Obligations of Tara Mexico and Tara Corp. during Option Periods          
17

5.3  Emergency Expenditures during the Option Periods
                               18

5.4  Registered Title during the Option Periods
                                             18

5.5  Abandonment during the Option Periods
                                                18

ARTICLE 6  MANAGEMENT COMMITTEE                                            18

6.1  Management Committee
                                                                       18

6.2  Members
                                                                                             18

6.3  Time of Meetings
                                                                              
  19

6.4  Notice and Place of Meetings
                                                               19

6.5  Meeting via Telephone Conference
                                                       19

6.6  Waiver of Notice
                                                                             
   19

6.7  Quorum
                                                                                             
 19

6.8  Voting
                                                                                              
  20

6.9  Secretary and Records
                                                                         20

6.10 Consent Resolutions
                                                                            20

6.11  Binding
Decisions                                                                               
20

6.12  Costs of Representatives
                                                                    20

6.13  Additional Rules
                                                                              
  20

ARTICLE 7  OPERATOR
                                                                         21

7.1  Appointment as Operator
                                                                      21

7.2  Status of Operator
                                                                            
   21

7.3  Qualifications of Operator
                                                                     21





- 1 -

 

 







--------------------------------------------------------------------------------







7.4  General Duties
                                                                                
   21

7.5  Duties and Obligations of Operator
                                                       21

ARTICLE 8  OPERATION OF THE MINE                                             
 24

8.1  Operating Plan
                                                                                 
  24

8.2  Approval and Amendment of Operating
Plan                                         25

ARTICLE 9  REVENUE SHARING AND FUNDING

OF EXPENDITURES
                                                                              
25

9.1  Revenue Sharing
                                                                                
25

9.2  Funding of Expenditures
                                                                      25

ARTICLE 10  TRANSFERS
                                                                     26

10.1  Limitations on Transfers
                                                                    26

10.2  Exceptions
                                                                                       
26

10.3  Conditions of Transfers
                                                                      26

ARTICLE 11  FORCE MAJEURE
                                                            26

11.1  Events
                                                                                             
26

11.2  Effect of Intervening Events
                                                              27

11.3  Obligation to Remove Intervening Events
                                            27

11.4  Giving Notice
                                                                                   
27

ARTICLE 12  CONFIDENTIAL INFORMATION                                    27

12.1  Confidential Information
                                                                    27

12.2  Information in Public Domain
                                                             27

12.3  Press Release
                                                                                  
27

12.4  Confidentiality
Agreement                                                                  28

ARTICLE 13  DISPUTE RESOLUTION                                                 
 28

13.1  Negotation
Period                                                                             
28

13.2  Jurisdiction and
Venue                                                                       28

ARTICLE 14  NOTICE
                                                                            28

14.1  Notice
                                                                                            
 28

ARTICLE 15
 GENERAL                                                                         29

15.1  Termination
                                                                                     
29

15.2  Entire Agreement
                                                                             30

15.3
 Expenses                                                                                          30

15.4   Area of Interest
                                                                              
30

15.5  Other Activities and Interests
                                                            30

15.6  No Waiver
                                                                                      
30

15.7  Further Assurances
                                                                          30

15.8  Manner of Payment
                                                                          30

15.9
 Enurement                                                                                        
31

15.10  Special Remedies
                                                                            31

15.11  No Strict Construction
                                                                     32

15.12  Governing Law
                                                                              
32

15.13  Time of the
Essence                                                                        
32

15.14
 Counterparts                                                                                   
32

Schedule “A-1” Description of Concessions the Don Roman Project

Schedule “A-2” Description of the Iron Ore Properties

Schedule “B” Accounting Procedure

Schedule “C” List of Encumbrances

Schedule “D” Excluded Assets

Schedule “E” Form of Joint Venture Shareholders Agreement





- 2 -

 

 







--------------------------------------------------------------------------------










OPTION AGREEMENT

THIS AGREEMENT is made as of the August 8, 2011.

AMONG:

TARA MINERALS CORP., a corporation organized under the laws of the State of
Nevada

(“Tara Corp.”)

AND:

AMERICAN METAL MINING, S.A. DE C.V., a corporation incorporated under the laws
of Mexico,

(“Tara Mexico”, and together with Tara Corp., “Tara”)  

OF THE FIRST PART

AND:

CARNEGIE MINING AND EXPLORATION, INC., a corporation organized under the laws of
Panama

(“CME”)

OF THE SECOND PART

WHEREAS:



A.

CME and Tara Corp. entered into a letter of intent (the “LOI”) dated June 24,
2011 which contemplates Tara Corp. and Tara Mexico granting CME or its
designated subsidiary the sole and exclusive options to acquire up to an
undivided fifty (50%) ownership interest in (i) mineral concessions known as the
Don Roman Project located in the State of Sinaloa, Mexico as further described
in Schedule “A-1” hereto   (the “Don Roman Project”) and iron ore concessions
(the “Iron Ore Properties”) located in Mexico as further described in Schedule
“A-2” hereto (collectively, the “Concessions”), and (ii) all the fixtures,
tools, vehicles, machinery, equipment and supplies and all other property or
rights of any, whether real or personal, of Tara, used directly in respect of
the exploration, development and mining of the Concessions except for those
listed in Schedule D (the “Assets”).



B.

Tara Mexico is the Holder of the concessions comprising the Don Roman Project
and the Iron Ore Properties.



C.

CME, Tara Corp. and Tara Mexico wish to formalize the terms of the LOI by
entering into this Option Agreement (“Agreement”).

NOW THEREFORE THIS AGREEMENT WITNESSES that for and in consideration of the sum
of US$10.00 now paid by CME to Tara Mexico and Tara Corp., and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by the Parties, the Parties agree as follows:





- 3 -

 

 







--------------------------------------------------------------------------------







ARTICLE 1   INTERPRETATION



1.1

Definitions

For the purposes of this Agreement, except as otherwise defined herein, the
following capitalized words and phrases when used herein have the following
meanings:

“Accounting Procedure” means the procedure attached to this Agreement as
Schedule B.

“Affiliate” of a specified person means a person that directly, or indirectly
through one or more intermediaries, Controls or is Controlled by, or is under
common Control with, the person specified.

“Area of Interest” shall have the meaning ascribed thereto in Section 15.4.

“Assets” has the meaning ascribed thereto in Recital A.

“Business Day” means a day on which banks in Las Vegas, Nevada and Mexico City,
Mexico are open for business.

“Cash Consideration” shall have the meaning ascribed thereto in Section 4.2.

“CME” means Carnegie Mining And Exploration, Inc.

“Commercial Production” means, and is deemed to have been achieved, with respect
to the Don Roman Project, when the concentrator processing ores, for other than
testing purposes, has operated for a period of 30 consecutive production days at
an average rate of not less than 75% of the specified Production Rate.

“concession” or “mineral concession” means concesion minera (mineral concession)
within the meaning of the Ley Minera (Mineral Law) of the United States of
Mexico, as amended from time to time.

“Confidentiality Agreement” means the confidentiality agreement made on December
21, 2011 between Tara and – Claridge Hanlon Resource Engineering/Springbok
Development .

“Concessions” has the meaning ascribed thereto in Recital A.

“Concession Area” means the area lying within the Concessions as described in
Schedule A.

“Control” means the right to exercise, directly or indirectly, more than 50% of
the voting rights attributable to the shares or other ownership interest in any
body corporate, limited liability company, partnership, joint venture or any
other enterprise.

“Don Roman Project” has the meaning ascribed thereto in Recital A.

“Effective Date” means June 24, 2011.

“Encumbrance” means any mortgage, charge, pledge, hypothecation, security
interest, assignment, lien (statutory or otherwise), charge, title retention
agreement or arrangement, royalty, option to purchase or earn an interest,
restrictive covenant or other encumbrance or adverse claim or interest of any
nature.





- 4 -

 

 







--------------------------------------------------------------------------------







“Environmental Laws” means all laws imposing liability for or relating to the
regulation of activities, materials, substances or wastes in connection with or
for or to the protection of human health, safety, the environment or natural
resources.

“Expenditures” means all items of outlay and expense whatsoever, direct or
indirect, with respect to the Concessions or the acquisition, exploration,
development or operation thereof, including without limitation:



(a)

in holding and maintaining the Concessions in good standing (including land
maintenance costs and any monies expended as required to comply with applicable
laws, regulations, and agreements such as for the completion and submission of
assessment work and filings required in connection therewith), in curing title
defects and in acquiring and maintaining surface and other ancillary rights;



(b)

in preparing for and in the application for and acquisition of environmental,
operating, and other permits necessary or desirable to commence and complete
exploration, development and mining activities;



(c)

in doing geophysical and geological surveys, drilling, assaying and
metallurgical testing, including costs of assays, metallurgical testing and
other tests and analyses to determine the quantity and quality of Minerals,
water and other materials or substances;



(d)

in the preparation of work programs and evaluations and the presentation and
reporting of data and other the results thereof including any program for the
preparation of a preliminary assessment, preliminary feasibility study,
feasibility study, or other evaluation with respect to the Concessions;



(e)

for all items in connection with the protection of the environment in relation
to the Concessions including environmental remediation, rehabilitation;



(f)

in acquiring facilities, equipment, machinery, vehicles, and for the use
thereof, and for all parts, supplies and consumables;



(g)

for salaries, wages, benefits and fringe costs including actual labour overhead
expenses for employees assigned to exploration and development activities;



(h)

travelling expenses and fringe benefits (whether or not required by law) of all
persons engaged in work with respect to and for the benefit of the Concessions,
 including for their food, lodging and other reasonable needs;



(i)

payments to contractors or consultants for work done, services rendered or
materials supplied;



(j)

in respect of the operation of a mine, including designing, equipping,
improving, constructing, mining, milling, and concentrating;



(k)

all taxes levied against or in respect of the Concessions, or activities
thereon, and the costs of insurance premiums and performance bonds or other
security ; and



(l)

reasonable management fees or charges for administration or overhead as
pre-approved by the Management Committee .





- 5 -

 

 







--------------------------------------------------------------------------------







“First Option” shall have the meaning ascribed thereto in Subsection 4.1(a).

“First Option Exercise Notice” shall have the meaning ascribed thereto in
Subsection 4.5 (b).

“First Option Period” shall have the meaning ascribed thereto in Subsection 4.5
(a).

“Holder” means, as applicable, the registered holder, beneficial owner or lessor
of the relevant concession.

“Holdings” shall have the meaning ascribed thereto in Section 10.1.

“Intervening Event” shall have the meaning ascribed thereto in Section 11.1.

“Iron Ore Commercial Production” means production of iron ore from the Iron Ore
Properties at a rate of a minimum of 1,000 tonnes/day or (ii) production of
saleable Product containing a minimum of 60% iron ore content from the Iron Ore
properties.

“Iron Ore Expenditures” shall have the meaning ascribed thereto in Section 4.9
(a).

“Iron Ore Option” shall have the meaning ascribed thereto in Section 4.9 (a).

“Iron Ore Mineral Interest” shall have the meaning ascribed thereto in
Subsection 15.4(b).

“Iron Ore Properties” means the iron ore held by Tara including the iron ore
properties set out in Schedule “A-2” hereto, and the iron ore properties
currently under negotiation by Tara and “Iron Ore Property” means any one of
such Iron Ore Properties.

“Joint Venture Agreement” shall have the meaning ascribed thereto in Subsection
4.8.

“JVC” shall have the meaning ascribed thereto in Subsection 4.8.

“LOI” has the meaning ascribed thereto in Recital A.

“Management Committee” has the meaning ascribed to such term in Section 6.1.

“Mineral Interest” shall have the meaning ascribed thereto in Section 15.4.

“Minerals” means all ores and concentrates or other minerals (including, without
limitation, gold, silver, copper, lead, zinc and iron) which are found on or
under the Concession Area.

“Mining Operations” means the work done by the Operator in respect of feeding
and operating the mill located in the Concession Area in accordance with the
Operating Plan, including construction and mining, milling, concentrating,
rehabilitation, reclamation, and environmental protection.

“Net Income” means for any period the cumulative gross proceeds and revenues
derived from the Don Roman Project and if CME exercises the Iron Ore Option, the
Iron Ore Properties, received by the Operator during such period from the sale
of Product (but excluding, if applicable, any proceeds attributable to smelting
or refining) plus any insurance proceeds, any government grants referable to the
Concessions and any proceeds received by the Operator during such period from
the sale or other disposition of any Products and Assets minus Operating
Expenses.    





- 6 -

 

 







--------------------------------------------------------------------------------







“Operations” means every kind of work done or in respect to the production and
the abandonment of the Concessions including, investigating, exploring,
developing and maintaining the Concessions, preparing reports, estimates and
studies, designing, equipping, improving, surveying, constructing, coring,
mining, processing, rehabilitation, reclamation and environmental protection.

“Operating Expenses” for any period means the cumulative total of all costs,
expenses, liabilities, obligations and charges incurred in connection with
Mining Operations, including:



(i)

all costs attributable to the mining, milling, concentrating, production,
smelting, refining, treating, processing, transportation, marketing, handling
and delivering of Product;



(ii)

all costs of repairing and maintaining buildings, plants, equipment and
facilities relating to producing operations;



(iii)

all taxes (excluding income taxes), rates, assessments, fees and duties (whether
federal, provincial or municipal) levied or imposed upon the Project or payable
on or in respect of or measured by the Products thereof, including all
government and other royalties, mining duties or mining taxes (even though based
on profits payable on or in respect of or measured by the Products of the
Project) payable to any government authority;



(iv)

all costs for management and supervision at the Project and all costs of labour,
including salaries, wages and benefits of whatsoever nature and the cost of
technical personnel such as engineers, geologists and others who are employed or
retained in connection with the production from or operation of the Project,
whether located on-site or elsewhere;



(v)

the cost to operate and maintain equipment and facilities, including housing,
for the use and welfare of employees at the Project;



(vi)

all sums payable for hospital and medical attention, accident benefits and other
sums payable on account of death or injury to employees, and all sums payable as
compensation for damages arising in any manner out of the production from or
operation of the Project;



(vii)

all costs of consulting, legal, accounting and other professional fees relating
to production from or the operation of the Project;



(viii)

all costs for pollution control, reclamation, rehabilitation or any other
similar costs incurred or to be incurred as a result of any governmental
regulations or requirements related to the Project;



(ix)

all costs of insurance placed or carried upon the Project or any part thereof or
the Product produced therefrom or in compliance with requirements of
compensation laws or for any other purpose;



(x)

all costs incurred or to be incurred relating to the termination of production
from or the operation of the Project;





- 7 -

 

 







--------------------------------------------------------------------------------









(xi)

an amount to be established by estimating the cost of rehabilitation which will
have to be spent after producing operations on the Project have terminated and
charging a portion of the cost quarterly over a period of time commencing no
sooner than five years prior to the estimated termination of producing
operations on the Project;



(xii)

all costs and expenses directly and indirectly incurred by the Operator in
marketing Product or incurred at the site in processing any ore to the state of
its most advanced stage of handling or beneficiation, including assaying,
representation charges, umpire fees, travel expenses, agency and sales fees and
commissions;



(xiii)

costs in respect of definition drilling carried out for purposes of mineral
resources or reserves definition, mining and the planning of production, it
being understood that any costs in excess of 12% of the budget for operating
expenses in any year shall be subject to the approval of the Management
Committee; and



(xiv)

reserves for contingencies (not included in item (xi) hereof) that are confirmed
by the auditors of the Operator to be reasonable;

but shall not include the Cash Consideration.

“Operating Plan” shall mean the operating plan described in Section 8.1, as
approved by the Management Committee.

“ Operative Date ” means the date of this Agreement.

“Options” shall mean the First Option and the Second Option, collectively.

“Option Periods” means the First Option Period and the Second Option Period,
collectively.

“Parties” means all of the parties to this Agreement.

“Party” means a party to this Agreement.

 “Permitted Encumbrances” means:  



A.

liens, privileges or other Encumbrances imposed by the law such as carriers'
liens, warehousemen's liens, builders' liens and other liens, privileges or
other charges of a similar nature, provided such liens, privileges and other
charges relate to obligations not due or delinquent;

B.

undetermined or inchoate liens, privileges and other Encumbrances incidental to
past or current Operations which have not at such time been filed or registered
pursuant to the laws;

C.

liens for taxes, assessments, duties, fees, premiums, imposts, levies and other
charges imposed by any regulatory authority with jurisdiction over the
Concessions that are not at such date due or delinquent; and

D.

public or statutory obligations which are not due or delinquent;





- 8 -

 

 







--------------------------------------------------------------------------------







“Phase 1 Start-Up Expenditures” means the Start-Up Expenditures incurred during
the Phase 1 Start-Up Period”.

“Phase 2 Start-Up Expenditures” means the Start-Up Expenditures incurred during
the Phase 2 tart-Up Period”.

“Phase 3 Start-Up Expenditures” means the Start-Up Expenditures incurred during
the Phase 3 Start-Up Period”.

“Phase 1 Start-Up Period” means the period starting on the Operative Date until
the date that is 120 days from the Effective Date.

“Phase 2 Start-Up Period” means the period starting at the end of the Phase 1
Start-Up Period until the date that is twelve (12) months from the Operative
Date.

“Phase 3 Start-Up Period” means the period starting at the end of the Phase 2
Start-Up Period until the date that is twenty-four (24) months from the
Operative Date.

“ Preliminary Assessment ” or “PEA” means the preliminary economic assessment
referred to in section 1.C of the LOI. .

 “Prime Rate” means  that interest rate published from time to time by the Wall
Street Journal - Western Edition as the prime rate.

“Production Rate” means the tonnage of ore to be fed to the mill or total
concentrates to be produced from the mines located in the Concession Area
expressed in tonnes per day which for clarity shall not include the production
of iron ore.

“Products” means all ores, minerals and mineral products located on, in or under
or produced or derived from the Concession Area and includes all beneficiated
and other mineral products produced or derived therefrom.

“Project” means the Concessions and the Assets, collectively.

“Second Option” shall have the meaning ascribed thereto in Subsection 4.1(b).

“Second Option Exercise Notice” shall have the meaning ascribed thereto in
Subsection 4.6(a).

“Second Option Period” shall have the meaning ascribed thereto in Subsection 4.6
(a).

“Start-Up Expenditures” means the Expenditures spent on the Concessions after
the Effective Date but prior to the exercise of the Second Option

“Start-Up Program and Budget” means the work program and budget contained in the
PEA as approved by the Management Committee, consisting of (i) a plan specifying
the activities to be undertaken in order to re-start Mining Operations in
respect of the Project, together with a schedule for such activities, and (ii) a
budget specifying an estimate of in the income to be received and the expenses
to be incurred in carrying out that plan.

“Tara Corp.” means Tara Minerals Corp.

“Tara Mexico” means American Metal Mining, S.A. de CV.





- 9 -

 

 







--------------------------------------------------------------------------------







“Transfer” shall have the meaning ascribed thereto in Section 10.1.



1.2

Included Words

This Agreement will be read with such changes in gender or number as the context
requires.



1.3

Headings

The headings to the Articles, Sections, Subsections and clauses of this
Agreement are inserted for convenience only and are not intended to affect the
construction hereof.



1.4

References

Unless otherwise stated, a reference herein to a numbered or lettered Article,
Section, Subsection, clause or schedule refers to the Article, Section,
Subsection, clause or schedule bearing that number or letter in this Agreement.
 A reference to “this Agreement”, “hereof”, “hereunder”, “herein” or words of
similar meaning, means this Agreement including the schedules hereto, together
with any amendments thereof.



1.5

Currency

All dollar amounts expressed herein, unless otherwise specified, refer to lawful
currency of the United States.



1.6

Knowledge

Where any representation or warranty contained in this Agreement is expressly
qualified by reference to the knowledge or awareness of a Party, such Party
confirms that it has made due and diligent inquiry of such persons as it
considers necessary as to the matters that are the subject of the representation
and warranty.



1.7

Schedules

The following schedules are attached to and incorporated into this Agreement by
this reference:




A-1

Description of Don Roman Project

A-2

Description of ron Ore Properties
B

Accounting Procedure

C

List of Encumbrances

D

Excluded Assets
E

Form of Joint Venture Shareholders Agreement



1.8

Severability

If any provision of this Agreement is or becomes illegal, invalid or
unenforceable, in whole or in part, the remaining provisions will nevertheless
be and remain valid and subsisting and the said remaining provisions will be
construed as if this Agreement had been executed without the illegal, invalid or
unenforceable provision.





- 10 -

 

 







--------------------------------------------------------------------------------







ARTICLE 2 - REPRESENTATIONS AND WARRANTIES



2.1

Mutual Representations and Warranties

Each Party represents and warrants to the other Parties that, as of the date of
this Agreement:



(a)

it is a body corporate duly incorporated or continued and duly organized and
validly subsisting under the laws of its organizational jurisdiction;



(b)

it has full power and authority to carry on its business and to enter into and
to perform its obligation under this Agreement;



(c)

all corporate authorizations have been obtained for the execution of this
Agreement and for the performance of its obligations hereunder;



(d)

the execution and delivery of this Agreement, the consummation of the
transactions hereby contemplated, and the performance of its obligations
hereunder do not and will not conflict with, result in the breach of or
accelerate the performance required by any agreement to which it is a party;



(e)

no consent or approval of any third party or governmental agency is required for
its execution, delivery or performance of this Agreement except as provided
herein;



(f)

its execution and delivery of this Agreement and performance of its obligations
hereunder do not or will not violate or result in the breach of the laws of any
jurisdiction applicable to it or pertaining thereto or of its organizational
documents; and



(g)

this Agreement constitutes its legal, valid and binding obligation enforceable
against it in accordance with its terms, except for the application of the laws
of bankruptcy, insolvency , receivership and other similar laws of the
applicable jurisdiction.



2.2

Tara Mexico and Tara Corp. Representations and Warranties

Each of Tara Mexico and Tara Corp., jointly and severally, represents and
warrants to CME that, as of the date of this Agreement:



(a)

the Concessions are properly and accurately described in Schedules A-1 and A-2;



(b)

the Concessions have been duly and validly staked, located and recorded pursuant
to all applicable laws and regulations in Mexico and are in good standing in the
office of the Mining Department of Mexico;



(c)

Tara Mexico is the sole and exclusive legal and beneficial owner of a 100%
interest in and to the Concessions free and clear of all Encumbrances other than
those, if any, described in Schedule C;



(d)

Tara Corp. holds and is the beneficial owner of 9,999 common shares of Tara
Mexico whose share capital consists of 10,000 issued and outstanding common
shares;



(e)

it does not have notice or knowledge of any proposal to terminate or vary the
terms of or rights attaching to the Concessions from any government or other
regulatory authority, or





- 11 -

 

 







--------------------------------------------------------------------------------







of any challenge to Tara Mexico’s right, title or interest in the Concessions by
any government, regulatory authority or third party such as an ejido;



(f)

there are no agreements or contracts, and to the best of its knowledge there are
no laws, regulations or other restrictions of any kind to which Tara Corp. or
Tara Mexico is a party or subject that would prevent or restrict the execution,
delivery or performance of this Agreement or result in any penalty, forfeiture,
termination, or restriction on the business operations of Tara Mexico as a
result of the execution, delivery or performance of this Agreement;



(g)

there are no outstanding rights, agreements or obligations, or understandings
capable of becoming rights, agreements or obligations, to acquire any right,
title or interest in or to the Concessions or to grant any interest in or
Encumbrance on the Concessions other than those stated in Schedule C;



(h)

subject only to the rights of any government authority having jurisdiction, no
person, governmental entity, or corporation or association of any kind is
entitled to or has been granted any royalty or other payment in the nature of
rent or royalty on any minerals, metals or concentrates or any other Product
mined, produced, removed or otherwise recovered, or to be mined, produced,
removed or otherwise recovered, from the Concession Area other than those stated
in Schedule C;



(i)

no proceedings are pending and there is no basis for the institution of any
proceedings leading to the dissolution or winding-up of Tara Mexico or Tara
Corp. or the placing of any of them into bankruptcy or subject to any other laws
governing the affairs of insolvent persons;



(j)

Tara Mexico has paid or properly accrued all required federal, state, provincial
and local taxes, including, without limitation, income tax, unemployment
compensation, social security, payroll, sales and uses, gross receipts and
property, and has filed all tax returns related thereto which have been required
to be filed other than those stated in Schedule [C];



(k)

there are no actions, suits or proceedings, including plans for nationalization
pending or, to the knowledge of Tara, threatened against Tara Corp. or Tara
Mexico, at law or in equity, or by any federal, provincial, state, municipal or
other government department, commission, board, bureau or agency, domestic or
foreign in respect of the Concessions, and Tara is not aware of any existing
grounds on which such action, suit or proceeding might be commenced with any
reasonable likelihood of success, other than those stated in Schedule C;



(l)

Tara Mexico is in compliance with all applicable laws, rules, regulations,
orders, judgments, claims, permits, certificates, approvals and decrees;



(m)

Tara Mexico has obtained all necessary environmental and operation permits
required to conduct Mining Operations in accordance with applicable law other
than those set forth in Schedule C hereto, it being understood that CME will use
its best efforts to cooperate with Tara in order to obtain all relevant permits;



(n)

Tara Mexico is not either charged with, in receipt of any notice or warning of,
or, to the best of its knowledge, under investigation with respect to, any
failure or alleged failure to





- 12 -

 

 







--------------------------------------------------------------------------------







comply with any provision of any applicable laws, rules, regulations, orders,
judgments, Concessions, permits, certificates, approvals and decrees;



(o)

neither this Agreement (including the schedules hereto) nor any written
information provided to CME by or on behalf of Tara Corp. or Tara Mexico in
connection with the transactions contemplated by this Agreement contains any
untrue statement of a material fact or omits to state a material fact required
to be stated therein or necessary in order to make the statements contained
herein and therein not misleading in light of the circumstances in which such
statements were made; and



(p)

to the best of its knowledge, there no pending event or condition that might
have a material adverse effect on the operations of TARA, the Don Roman Project
or the Iron Ore Properties.



2.3

Survival of Representations and Warranties

The representations and warranties contained in, and made as of the date of,
this Agreement are conditions on which the Parties have relied in entering into
this Agreement and will survive the execution hereof and the acquisition by CME
of the ownership interest in the Concessions.

Each Party will indemnify, defend, protect and save the other Parties harmless
for, from and against all loss, damage, costs, actions and suits arising out of
or in connection with any breach of any representation, warranty, covenant,
agreement or condition made or to be fulfilled by it hereunder.  A Party may
waive any of such representations, warranties, covenants, agreements or
conditions in whole or in part at any time without prejudice of its right in
respect of any other breach of the same or any other representation, warranty,
covenant, agreement or condition.

ARTICLE 3
COVENANTS



3.1

 Covenants of Tara

Tara Corp. and Tara Mexico shall cooperate in all respects with CME in order to
facilitate the formation of the joint venture in accordance with Subsection  4.8
herein in the event that the Second Option is exercised.



3.2

Covenants of CME

CME undertakes to enter into to a private placement memorandum (“PPM”) with Tara
within 2 days of the Operative Date.  The PPM shall provide for the subscription
of US $8,000,000 in Tara Minerals Corp. securities on the following schedule:



(i)

US $250,000 by August 23, 2011;



(ii)

an additional US $750,000 by September 7, 2011; and



(iii)

the full US $8,000,000 by December 6, 2011.

The Parties anticipate that the private placement will be closed by December 6,
2011.





- 13 -

 

 







--------------------------------------------------------------------------------







ARTICLE 4
OPTION



4.1

Grant of Options



(a)

Tara Mexico hereby grants to CME the sole, irrevocable and exclusive right and
option (the “First Option”) in accordance with the other provisions of this
Article 4, to acquire a thirty percent (30%) ownership interest in the Don Roman
Project and the Assets during the First Option Period.



(b)

Tara Mexico hereby also grants to CME the sole, irrevocable and exclusive right
and option (the “Second Option”) in accordance with the other provisions of this
Article 4, to increase its interest in the Don Roman Project and the Assets to
fifty percent (50%) at any time during the Second Option Period.



4.2

Consideration for the Grant of the Options

As consideration for the First Option and the Second Option, CME shall make a
payment of such cash consideration (the “Cash Consideration”) corresponding to
the sum of US$250,000 paid by CME in an escrow account pursuant to Subsection
2(b) of the LOI minus the costs incurred by or on behalf of CME in respect of
work performed in relation to the Concessions up to the Effective Date,
including US$50,000 to SpringBok Development, it being understood that such
costs shall not exceed US$150,000 in the aggregate.



4.3

Holder of Concessions During Option Period

Within  thirty days of the Operative Date,  Tara shall form a new corporation
(“MexCo”) which it shall wholly own, organized under the laws of Mexico, to hold
title to the Concessions .  Tara Mexico shall convey and register title to the
Concessions in the name of MexCo as soon as possible after its creation and
shall transfer all permits, licenses and Assets held by Tara Mexico to MexCo.
 Any permits, licenses or titles, acquired for the Project after the Operative
Date shall be in the name of MexCo.  Prior to CME's exercise of the First
Option, Tara Corp. shall hold all shares of MexCo.  Following  the exercise of
the First Option, Tara Corp. shall hold 70% of the of the shares of MexCo with
CME beneficially owning the remaining 30%.  Upon the exercise of the Second
Option by CME MexCo shall become a wholly-owned subsidiary of the JVC.  As long
as this Option Agreement is in effect, MexCo shall not sell, convey, transfer,
or encumber any titles or concessions that it holds without the consent of the
Management Committee.



4.4

Maintenance of First Option



(a)

In the event that CME wishes to maintain the First Option in force, it may do so
by doing work and making Start-Up Expenditures as set forth in the table below:





- 14 -

 

 







--------------------------------------------------------------------------------














Option Maintenance

 Period




Maintenance Obligation

 







Within the Phase 1 Start-Up Period

(the period from the Operative Date to 120 days from such date)

incur a minimum of US$2,000,000 in Start-Up Expenditures in order to re-start
Mining Operations based on the Start-Up Program and Budget and (ii) achieve the
Production Rate of 120 tonnes per day (the “Phase 1 Production Rate”).

 




Within the Phase 2 Start-Up Period

(the period from the end of the Phase 1 Start-Up Period to 12 months from the
Operative Date)




incur a minimum of an additional minimum of US$6,000,000 in Start-Up
Expenditures to achieve a Production Rate of 360 tonnes per day  (“Phase 2
Production Rate”) (it being understood that this amount shall be in addition to
and shall not include the amounts spent during the Phase 1 Start-Up Period.



(b)

Any Start-Up Expenditures incurred by CME in excess of the Start-Up Expenditures
required for the corresponding period may at its discretion be credited and
set-off against Start-Up Expenditures for future phases.  If CME manages to
attain the agreed upon Production Rate during the agreed upon corresponding
period, but has not incurred the minimum Start-Up Expenditures for the
corresponding period, CME may (i) pay the shortfall to Tara in cash, or (ii) use
the shortfall of these funds until the end of the Second Option Period for the
acquisition and development of additional concessions as agreed to by the
Management Committee, it being understood that these concessions shall be deemed
to form part of the Project , as follows:



(i)

if such concessions are acquired before the First Option is exercised, then they
will be registered in the name of Tara Mexico; and  



(ii)

if such concessions are acquired after the First Option is exercised but before
the Second Option is exercised, then Tara Mexico shall be the 70% holder and
beneficial owner of these concessions and  CME shall be the holder and
beneficial owner of the remaining 30%.



(c)

In the event that CME, using commercially reasonable best efforts is unable to
perform work on the Project because it has not obtained the necessary operating
permits as required to conduct Mining Operations for reasons attributable to
Tara’s non-performance of obligations under such permits, then CME will be
entitled to a cure period equal to the period for which work is delayed pending
the obtaining of such permits.



(d)

In the event that CME, using commercially reasonable best efforts is unable to
achieve the Phase 2 Production Rate set forth in subsection 4.3(a) hereto, it
shall provide Tara with written notice to such effect, and shall be entitled (i)
to a grace period of three (3) months to achieve the Phase 2 Production Rate or
(ii) to attain at least 75% of the Phase 2 Production Rate



(e)

Subject to subsection 4.3(c), in the event that obligations including Start-Up
Expenditures set forth in the table in Subsection 4.3(a) above are not made
within the corresponding period, the First Option shall terminate.





- 15 -

 

 







--------------------------------------------------------------------------------









4.5

Exercise of First Option



(a)

First Option Period. The First Option shall be exercisable until the earlier of
(i) the date that CME gives Tara written notice of termination in accordance
with Section 4.10 or (ii) 11:59 p.m. (Eastern) on August 8, 2012 (“First Option
Period”)



(b)

Exercise of First Option. Provided that CME shall have incurred Start-Up
Expenditures equal to at least US$8 million in aggregate on or before the date
that shall be twelve months from the Effective Date, CME shall be entitled to
exercise the First Option. In order to exercise the First Option, CME shall
deliver a written notice to Tara that it is exercising the First Option and
provide reasonable particulars of the Expenditures incurred, the work performed
by it and the Production Rate attained  (the “First Option Exercise Notice”).



(c)

On the tenth Business Day from the delivery of the First Option Exercise Notice
in compliance with Subsection 4.4(b) , unless Tara objects in writing, that the
information submitted by CME does not demonstrate the required Start-Up
Expenditures and Production Rate obligations have been complied with, CME shall
become the beneficial owner of 30% of all of Tara’s rights and interests in
relation to the Don Roman Project and other Assets.  If Tara makes this
objection then, CME shall have ten Business Days to produce additional
documentation to demonstrate that it has satisfied the conditions of exercise of
the First Option.  IF Tara is satisfied with the additional documentation
provided by CME, then CME’s beneficial interest shall be deemed to have vested
on the tenth Business Day from the delivery of the First Option Exercise Notice.



4.6

Maintenance of Second Option



(a)

Second Option Period. The Second Option shall be exercisable from the date that
shall be [3] Business Days from the date of the First Option Exercise Notice
until the (i)  11:59 p.m. (Eastern Standard Time) on the date that is 24 months
from the Operative Date, or (ii) the date of termination of this Agreement in
accordance with Section 4.10 (the “Second Option Period”).



(b)

Maintenance of Second Option.  In the event that CME wishes to maintain the
Second Option in force, it may do so by doing work and making Start-Up
Expenditures as set forth in the table below:




Option Maintenance Period

Maintenance Obligation




Within the Phase 3 Start-Up Period

(the period from the end of the Phase 2 Start-Up Period to 24 months from the
Operative Date)

incur a minimum of US$5,000,000 in Start-Up Expenditures to achieve and maintain
the a Production Rate of 600 tonnes per day  (“Phase 3 Production Rate”) (it
being understood that this amount shall be in addition to and shall not include
the amounts spent during the Phase 2 Start-Up Period).



(c)

In the event that CME, using commercially reasonable best efforts is unable to
achieve the Phase Production Rate set forth in Subsection 4.5(b), it shall
provide Tara with written notice to such effect, and shall be entitled (i) to a
grace period of three ( 3 ) months to





- 16 -

 

 







--------------------------------------------------------------------------------







achieve the Phase 3 Production Rate or (ii) to achieve at least 75% of the Phase
3 Production Rate.



(d)

Subject to Subsection 4.5(c), in the event that obligations including Start-Up
Expenditures set forth in the table above are not made within the corresponding
period, the Second Option shall terminate.



(e)

For clarity, CME shall have no interest in the Project until it exercises the
First Option in accordance with this Article 4 in its entirety, save for the
share of Net Income it shall be entitled to pursuant to Section 9.1 herein.



4.7

Exercise of Second Option



(a)

Provided that CME shall have complied with its obligations under 4.5 of this
Agreement and provided in particular that it shall have incurred Start-Up
Expenditures pursuant the table set forth in Section 4.5(b) equal to at least
US$5 million in aggregate on or before the date that shall be 24 months from the
Operative Date, CME shall be entitled to exercise the Second Option. In order to
exercise the Second Option, CME shall deliver a written notice to Tara Mexico
that it is exercising the Second Option and provide  reasonable particulars of
the Start-Up Expenditures incurred, the work performed by it and the Production
Rate attained  (the “Second Option Exercise Notice”).



(b)

 On the tenth Business Day from the delivery of the Second Option Exercise
Notice in compliance with Subsection 4.7(a) , unless Tara objects in writing
that the information submitted by CME does not demonstrate the required Start-Up
Expenditures and Production Rate obligations have been complied with, CME shall
become the beneficial owner of 50% of all of Tara’s rights and interests in
relation to the Don Roman Project and other Assets.  If Tara makes this
objection, then CME shall have ten Business Days to  produce additional
documentation to demonstrate that it has satisfied the conditions of exercise of
the Second Option. If Tara is satisfied with the additional documentation
provided by CME, then CME’s additional beneficial interest shall be deemed to
have vested on the tenth Business Day from the delivery of the Second Option
Exercise Notice.  



4.8

Formation of Joint Venture



(a)

Formation of JVC.  Upon exercise of the Second Option, the Parties will be
deemed to have entered into a joint venture and Tara and CME or their successors
or  assigns shall form a joint venture company (a “JVC”) under the laws of such
jurisdiction as shall be chosen by the Parties , which shall become the parent
of MexCo as the JVC’s wholly owned subsidiary .  MexCo shall be the registered
Holder of the Don Roman Project and other Assets, and if that the Iron Ore
Option is exercised and CME retains its right to 50% of the Iron Ore Properties
in accordance with section4.9, MexCo shall be the registered Holder of the Iron
Ore Properties .  The sole business of the JVC and the MexCo shall be to acquire
the Don Roman Project and other Assets, and as applicable the Iron Ore
Properties, and to explore, develop and to mine and treat ores and sell the
Products from the Concession Area.



(b)

Transfer of Property in the JVC.  Within 30 days of incorporation and
registration of the JVC (but not in any event before the exercise of the Second
Option), Tara and CME shall (i) promptly transfer all of their respective rights
and interest in the Don Roman Project and the Assets, MexCo, as well as such
other properties as may be acquired under Section





- 17 -

 

 







--------------------------------------------------------------------------------







4.3 to the JVC and in consideration thereof, the JVC shall issue common shares
to Tara and CME such that 50% of the issued and outstanding shares of the JVC
shall be held by CME or a nominee thereof, and the remaining 50% shall be held
by Tara or a nominee thereof, and (ii) carry out all procedures legally required
to effect such transfer including but not limited to Tara Mexico conveying all
titles to the Don Roman Project not previously conveyed to the MexCo, the
registration of title to the concessions comprising the Don Roman Project in the
name of MexCo, and all applicable publication requirements.



(c)

Management of the JVC.  The JVC shall be managed pursuant to a shareholders and
joint venture agreement (the “Joint Venture Agreement”) in the form attached
hereto as Schedule E to be entered promptly by the Parties following the
formation of the JVC.  



4.9

Grant and Exercise of Iron Ore Option



(a)

Tara Mexico hereby grants to CME the sole, irrevocable and exclusive right and
option (the “Iron Ore Option”) in accordance with the other provisions of this
Section 4.9 to acquire fifty percent (50%) of Tara’s interest in the Iron Ore
Properties by incurring a minimum of US$1,000,000 of Expenditures (“Iron Ore
Expenditures”) on advancing toward Iron Ore Commercial Production such Iron Ore
Property as designated and prescribed by the Management Committee within ninety
(90) days of the date hereof .  Any such Iron Ore Expenditures shall be credited
to CME as Start-Up Expenditures for the Phase 1 Start-Up Period under the table
set forth in paragraph 4.3(a).



(b)

If CME does not meet this Expenditure obligation within this time period, the
Iron Ore Option shall terminate , and CME shall forfeit its right to earn an
undivided fifty percent (50%) interest the Iron Ore Properties.  For clarity,
subject to complying with its option maintenance obligations, CME shall continue
to have the sole and exclusive right to acquire up to a 50% interest in the Don
Roman Project.



(c)

Upon satisfaction of the Iron Ore Expenditures, CME shall have thirty days to
notify Tara as to whether it elects or not to pursue the Iron Ore Properties.  



(i)

If CME elects not to pursue the Iron Ore Properties, within 20 days of said
notice, Tara will issue to CME 1,000,000 common shares of Tara Corp. valued at
$1.00 per share.  Upon issuance of such shares of Tara Corp., CME shall forfeit
all of its rights in the Iron Ore Properties, and the $1,000,000 expended on the
Iron Ore Properties shall be applied to the Start-Up Expenditures.



(ii)

If CME elects to keep its 50% interest in the Iron Ore Properties, then the Iron
Ore Properties shall form part of the joint venture to be entered between CME
and Tara upon the exercise of the Second Option, and CME’s interest in the Iron
Ore Properties shall vest upon the exercise of the Second Option.



4.10

Option Termination



(a)

CME may terminate the Options at any time notwithstanding that it may have made
any portion of the above Start-Up Expenditures during such periods.  Upon
termination, it shall have no further obligations under this Agreement, except
as otherwise provided.  





- 18 -

 

 







--------------------------------------------------------------------------------









(b)

The Options granted pursuant to this Article 4, subject to Sections 4.4 (c), 4.6
(c) ,and Article 11, shall be of no further force or effect at the expiration of
the corresponding Option Period.

ARTICLE 5
OPTION PERIODS’ RIGHTS AND OBLIGATIONS



5.1

CME’s Rights during the Option Periods

During the Option Periods CME shall be entitled to:



(a)

conduct all prospecting, exploration, and development activities and studies
relevant to discovering and developing a commercial mine with respect to the
Concession Area, including geological, geochemical, geophysical, drilling,
metallurgical, economic and other activities and studies;



(b)

conduct Operations in accordance with the Start-Up Plan and Budget and the
Operating Plan;



(c)

to enter onto the Concession Area, and neither Tara Corp. nor Tara Mexico shall
interfere with CME and its employees, agents and contractors’ use and rights in
respect of the Concession Area to:



(i)

enter thereon;



(ii)

have quiet possession thereof;



(iii)

do such prospecting, exploration, development and/or other mining work thereon
and thereunder as CME may determine in accordance with the Start-Up Plan and
Budget and the Operating Plan;



(iv)

bring upon and erect upon the Concession Area such buildings, plant, machinery,
tools, appliances and/or equipment as CME may deem advisable;



(v)

conduct any work program activities or other work on the Concession Area; and



(vi)

remove therefrom and dispose of reasonable quantities of ores, minerals and
metals for the purposes of obtaining assays or making other tests.



5.2

Obligations of Tara Mexico and Tara Corp. during Option Periods

Tara Mexico and Tara Corp. are obligated during the Option Periods:



(a)

to promptly deliver to CME any notices, demands or other material communications
relating to the Concessions;



(b)

to obtain the prior written approval of CME to the sending of any notice, demand
or other material communications relating to the Concessions;



(c)

to not sell, transfer, encumber or otherwise dispose of or grant any Encumbrance
with respect to the Concessions nor any interest therein nor take any action
that could result in any claims or liabilities to arise in respect of the
Concessions;





- 19 -

 

 







--------------------------------------------------------------------------------









(d)

to not take any steps towards, or agree to, the dissolution, winding up or
liquidation of Tara Corp. or Tara Mexico;



(e)

to effect any renewals of the Concessions on or before the dates such
Concessions expire;  and



(f)

to promptly notify CME of any claim or threatened claim relating to Tara Corp or
Tara Mexico, any of the Concessions and/or the Concession Area including any
proceeding for bankruptcy, insolvency or dissolution of Tara.



5.3

Emergency Expenditures during the Option Periods

Notwithstanding any other provision of this Agreement, CME will be entitled to
incur as Expenditures all costs and expenses necessary to preserve or protect
life, limb, property or the environment in respect of the Concessions or
otherwise in the course of exploration or development activities.



5.4

Registered Title during the Option Periods



(a)

Prior to the exercise of the First Option, Tara shall ensure that Tara Mexico
remains the registered holder of the Concessions free of all Encumbrances except
as otherwise permitted herein.



(b)

On exercise of the First Option by CME pursuant to Subsection 4.5 (c), Tara
shall register CME’s interest in the Concessions on title with the appropriate
authorities in Mexico, provided that CME shall cooperate as needed to effectuate
such registration.



5.5

Abandonment during the Option Periods

Tara Mexico shall not relinquish, surrender or abandon any part of the
Concessions during the Option Periods, unless and only to the extent required by
law, in which case it shall obtain the prior written consent from CME, such
consent not to be withheld unreasonably.  Following a relinquishment, surrender
or abandonment under this Section, the Concession Area or portion thereof so
relinquished, surrendered or abandoned will thereafter cease to form part of the
Concessions and will no longer be subject to this Agreement, save and except
with respect to such obligations or liabilities of the Parties as have accrued
to the date of such relinquishment, surrender or abandonment.

ARTICLE 6 MANAGEMENT COMMITTEE



6.1

Management Committee

A management committee in respect of the Project (the “Management Committee”)
will be established on or forthwith after the Operative Date.  Except as herein
otherwise provided, the Management Committee will make all decisions in respect
of Mining Operations. Appointments to the Management Committee shall be made or
changed by written notice to the other Party.



6.2

Members

As of the Operative Date, each of Tara Corp. and CME will forthwith appoint two
(2) representatives to the Management Committee.  When CME satisfies the
conditions of the Phase I Start-Up Period under Section 4.4(a), CME shall
appoint an additional representative who shall serve for six





- 20 -

 

 







--------------------------------------------------------------------------------







months from the date after appointment, who shall be succeeded by a
representative appointed by Tara to serve for the next six months, with
alternating six month appointments for the duration of this Option Agreement.
 The additional representative shall be entitled to vote only in the event of a
tie vote of the first four members.  In the event that CME exercises the First
Option, but does not exercise the Second Option during the Second Option Period
or notifies Tara before the end of the Second Option Period that it does not
intend to exercise the Second Option, then it shall be entitled to appoint one
(1) representative to the Management Committee and Tara shall be entitled to
appoint the remaining three (3) representatives to the Management Committee.



6.3

Time of Meetings

The Operator will call a Management Committee meeting at least once every 3
months, and, in any event within 10 days of being requested to do so by any
representative.

Notwithstanding the above, meetings will be held as required, at least once
every two weeks during the Phase 1 Start-Up Period, and at least monthly during
the Phase 2 and Phase 3 Start-Up Periods to address matters relating to the work
and payments being conducted by or on behalf of the Operator or in connection
with the Project, provided that any meetings may be held at such other intervals
as determined by the Management Committee.



6.4

Notice and Place of Meetings

The Operator will give notice, specifying the time and place of, and the agenda
(including material data to be discussed) for, the meeting to all
representatives at least 10 days before the time appointed for the meeting. In
the case of an emergency, reasonable notice of a meeting will suffice. Unless
otherwise agreed to by the Management Committee, all meetings will be held in
Las Vegas, Nevada.  Each agenda for a meeting will include the consideration and
approval of the minutes of the immediately preceding meeting.



6.5

Meeting via Telephone Conference

In lieu of a meeting, the Management Committee may hold telephone conferences,
so long as minutes are prepared in accordance with Section 6.9.



6.6

Waiver of Notice

Notice of a meeting will not be required if representatives of all of the
Parties are present and unanimously agree upon the agenda.



6.7

Quorum

A quorum for any meeting will be present if at least three representatives are
present.  If a quorum is present at the meeting, the Management Committee will
be competent to exercise all of the authorities, powers and discretions herein
bestowed upon it hereunder.  The Management Committee will not transact any
business at a meeting unless a quorum is present at the commencement of the
meeting.  A representative may attend and vote at a meeting by telephone
conference call in which each representative may hear, and be heard by, the
other representatives.  

In the event that the quorum is not met at this meeting, the meeting shall be
adjourned for 24 hours and the quorum shall then consist of a minimum of one
representative of each Party.  





- 21 -

 

 







--------------------------------------------------------------------------------









6.8

Voting

The Management Committee will decide every question submitted to it by a
majority of votes with each representative being entitled to one vote.



6.9

Secretary and Records

The representative of the Operator will be the chairman and secretary of the
meeting.  The secretary of the meeting will take minutes of that meeting and
circulate copies thereof to each Party within a reasonable time following the
termination of the meeting, and in any event no later than the time of delivery
of the notice of the next following meeting. The Parties shall have 14 days
after receipt to sign and return such minutes or provide written comments on
such minutes to the Operator. If a Party submits timely written comments on
meeting minutes, the Management Committee shall seek, for a period not to exceed
14 days, to agree upon such minutes which are acceptable to the Parties. At the
end of such period, failing agreement by the Parties on revised minutes, the
minutes of the meeting shall be the original minutes as prepared by the
Operator, together with the comments of the Parties.

At each meeting, the Operator shall provide information concerning the amounts
being expended as Expenditures at such time and the purposes of such
expenditures.  The Management Committee shall, among other things, (a) approve
programs and budgets proposed by the Operator; (b) monitor and make on-going
recommendations regarding Expenditures, (c) monitor and make on-going
recommendations regarding work on the Project and locations and determination
for the conduct of such exploration, development, and expansion work, (d)
approve any Expenditures not included in the budget and exceeding US $ 100,000,
and (e) provide such other advice and direction as it sees fit.



6.10

Consent Resolutions

The Management Committee may make decisions by obtaining the consent in writing
of all of the representatives of all Parties.  Any decision so made will be as
valid as a decision made at a duly called and held meeting.



6.11

Binding Decisions

Management Committee decisions made in accordance with this Agreement will be
binding upon all of the Parties.



6.12

Costs of Representatives

Each Party will bear the expenses incurred by its representative in attending
meetings .



6.13

Additional Rules

The Management Committee may, by agreement of the representatives of all the
members, establish such other rules of procedure, not inconsistent with this
Agreement, as the Management Committee deems fit.





- 22 -

 

 







--------------------------------------------------------------------------------







ARTICLE 7
OPERATOR



7.1

Appointment as Operator



(a)

CME , which may act through an affiliate or through an independent third party,
shall be the sole Operator of the Project starting as at the Operative Date and
until (i) the exercise of the Second Option by CME in accordance with the terms
of this Agreement, or (ii) the expiration or termination of the Option pursuant
to the terms hereof.  In the event CME exercises the Second Option, it shall be
the Operator of the Project in accordance with the terms set forth in the Joint
Venture Agreement.



(b)

In the event that CME exercises the First Option but does not exercise the
Second Option or notifies Tara during the Second Option Period that it does not
intend to exercise the Second Option, then the Operator shall be as designated
by the Management Committee.



7.2

Status of Operator

The Operator in its operations hereunder will be deemed to be an independent
contractor.  The Operator will not act or hold itself out as agent for any of
the Parties nor make any commitments on behalf of any of the Parties unless
specifically permitted by this Agreement or directed in writing by a Party.



7.3

Qualifications of Operator

The Operator will be duly authorized to conduct business in the jurisdiction in
which the Concessions are located and will hold all necessary licences and
authorities as necessary to act in such capacity.  Any Party may request the
Operator to provide evidence of such authorization, licences and authorities.
 Tara has satisfied itself that geologists and engineers currently contemplated
by CME to carry out the work anticipated under the Option Agreement are
qualified.  If there is a change in the staffing of these positions, CME shall
identify replacements for approval of the Management Committee, such approval
shall not be unreasonably withheld.



7.4

General Duties

Subject to any specific provision of this Agreement and subject to it having the
right to reject any direction on reasonable grounds by virtue of its status as
an independent contractor, the Operator will perform its duties hereunder in
accordance with the directions of the Management Committee and in accordance
with this Agreement.  The Operator will manage and carry out Mining Operations
substantially in accordance with Start-Up Program and Budget and the Operating
Plan adopted by the Management Committee and in connection therewith will, in
advance if reasonably possible, notify the Management Committee of any change in
Mining Operations which the Operator considers material and if it is not
reasonably possible, the Operator will notify the Management Committee so soon
thereafter as is reasonably possible.



7.5

Duties and Obligations of Operator

The Operator will have the sole and exclusive right and authority to manage and
carry out all Mining Operations in accordance herewith and, subject to Article
9, to incur the Expenditures required for that purpose.  In so doing the
Operator will:





- 23 -

 

 







--------------------------------------------------------------------------------









(a)

conduct all activities in compliance with the applicable laws and regulations
governing the Project and do all things necessary to maintain the Concessions in
good standing during such period;



(b)

comply with the provisions of all agreements or instruments of title under which
the Concessions or Assets are held in good standing;



(c)

incur Expenditures in accordance with programs and budgets approved by the
Management Committee;



(d)

do such acts, and pay as Expenditures such fees and rents as may be required to
keep the Project in good standing;



(e)

conduct or perform all work, and ensure that its agent conduct and perform all
work on the Project in a good and workmanlike manner to the best of its ability
in accordance with best international mining practices and in compliance with
all applicable laws of all governmental authorities, including without
limitation, all Environmental Laws;



(f)

prepare and present to the Management Committee all work plans and budgets;



(g)

keep full and complete records of all Project exploration and development work,
funding, Expenditures, expenses, revenues, mining and milling data, and other
metrics together with the results of surveys, drilling, assays made, shipments
and ensure that all such records and results shall be available for inspection
by Tara;



(h)

provide written updates of the milling/processing activity, the derived revenue,
and relevant metrics on a quarterly basis and promptly notify Tara of any and
all material milling/processing issues that may significantly vary expected
results;



(i)

implement the decisions of the Management Committee;



(j)

pay all Expenditures properly incurred promptly as and when due and advise the
Management Committee if it lacks sufficient funds to carry out its
responsibilities under this Agreement;



(k)

keep the Concessions and Assets free of all liens and Encumbrances (other than
those, if any, in effect on the Operative Date, those the creation of which is
permitted pursuant to this Agreement, or builder’s or mechanic’s liens) arising
out of the Mining Operations and, in the event of any lien being filed as
aforesaid, proceed with diligence to contest or discharge the same;



(l)

with the approval of the Management Committee prosecute claims and, where a
defence is available, defend litigation arising out of the Mining Operations,
provided that any Party may join in the prosecution or defence at its own
expense;



(m)

perform such assessment work or make payments in lieu thereof and pay such
rentals, taxes or other payments and do all such other things as may be
necessary to maintain the Concessions in good standing, including, without
limiting generality, staking and restaking mining claims, and applying for
licenses, leases, grants, concessions, permits, patents and other rights to and
interests in the Minerals;





- 24 -

 

 







--------------------------------------------------------------------------------









(n)

maintain books of account in accordance with the Accounting Procedure, provided
that the judgment of the Operator as to matters related to the accounting, for
which provision is not made in the Accounting Procedure, will govern if the
Operator’s accounting practices are in accordance with accounting principles
generally accepted in the mining industry in the United States of America;



(o)

perform its duties and obligations hereunder in a sound and workmanlike manner,
in accordance with sound mining and engineering practices and other practices
customary in the Canadian mining industry, and in substantial compliance with
all applicable federal, provincial, territorial and municipal laws, bylaws,
ordinances, rules and regulations and this Agreement;



(p)

prepare and deliver the reports provided for in Subsections 7.5(s) and (t);



(q)

maintain adequate insurance coverage in accordance with normal industry
standards and practice, naming the parties as insured and protecting the parties
from third party claims, and shall provide satisfactory evidence of such
insurance at the request of Tara;



(r)

use qualified and licensed employees, agents and independent contractors under
the management and direction of the Operator of the Project and any payment for
wages, benefits, any statutory withholdings or remittances, employment related
matters or applicable contractual fees required to be paid to the workforce will
be made by the Operator.



(s)

provide Tara with; (i) monthly reports indicating the status of all work on the
Project and a summary of all results obtained or received in connection
therewith, and the compilation and interpretation thereof as well as a breakdown
of the Expenditures incurred in carrying out such work reconciled with budgetary
progress for such time period and conclusions of drilling results; and (ii)
timely reports and information and forthwith upon the occurrence of any material
results or other events, notice in reasonable detail, and will provide copies of
relevant data of such material results or events;  



(t)

provide written updates of the mining activity and relevant metrics on a monthly
basis; the Operator must  also promptly notify Tara of any and all material
mining issues that may significantly vary expected results;



(u)

provide Tara with weekly electronic reports that summarize the daily metrics
critical or material in assessing the status of the Project at any given time.



(v)

pay or cause to be paid all invoices for all materials and services purchased by
the Operator in connection with work on the Project;



(w)

produce accurate, comprehensive and complete monthly financial and accounting
reports, to be delivered to Tara no later than the 10th business day following
the end of each month;



(x)

permit Tara Mexico and Tara Corp. or their duly authorized agents upon
reasonable prior notice to CME, to have access to the Concession Area in order
to examine any work carried out by CME,  or pursuant to Subsection 15.5(b),
provided however that neither Tara Mexico, Tara Corp. nor their agents shall
interfere or obstruct the operation of CME, its employees, agents, and
contractors in the Concession Area, and further provided that





- 25 -

 

 







--------------------------------------------------------------------------------







Tara Mexico, Tara Corp. and their agents shall enter upon the Concession Area at
their own risk;



(y)

indemnify Tara, from and against any and all claims, demands, actions, and
causes of action arising out of or relating to for the Operator’s activities on
the Concessions, but not Tara’s activities on the Concessions; and



(z)

have such additional duties and obligations as the Management Committee may from
time to time determine.

Tara, at its expense, shall have the right to review and, if required, dispute
the contents of any reports as to Expenditures incurred or compliance with the
terms of the approved budget by the independent accountants of Tara.  The
Operator shall provide access, upon every reasonable request, to Tara to all
work papers of the Operator, accounting books and records and the appropriate
personnel to verify the accuracy, presentation and other matters relating to the
preparation of such reports.




ARTICLE 8

OPERATION OF THE MINE



8.1

Operating Plan

The Operator shall submit to the Management Committee an operating plan (the
“Operating Plan”) based on the results of the PEA, which shall be a detailed
plan with respect to the re-start of Mining Operations.  

The Operating plan shall contain the following:



(a)

a description of the proposed Mining Operations;



(b)

a plan to achieve the Production Rate of 120 tonnes per day on or prior to the
date that is one 120 days from the Operative Date, to achieve a Production Rate
of 360 tonnes per day on the date that is twelve (12) months from the Operative
Date, and to achieve and maintain a Production Rate of 600 tonnes per day on or
prior to the date that is twenty four (24) months from the Operative Date.



(c)

a detailed estimate of all Expenditures plus a reasonable allowance for
contingencies;



(d)

an estimate of the quantity and quality of the ore to be mined and the
concentrates or metals or other Products and by-products to be produced;



(e)

confirmation that funds in respect of Start-Up Expenditures will be raised;



(f)

a plan to achieve Iron Ore Commercial Production on at least one Iron Ore
Property; and



(g)

such other facts as may be necessary to reasonably illustrate the results
intended to be achieved by the Operating Plan.

Upon request of any Party the Operator will meet with that Party to discuss the
Operating Plan and will provide such additional or supplemental information as
that Party may reasonably require with respect thereto.





- 26 -

 

 







--------------------------------------------------------------------------------









8.2

Approval and Amendment of Operating Plan

The Management Committee will adopt the Operating Plan, with such changes as it
deems necessary, as soon as practicable using commercial best efforts, but not
later than the date which shall be 30 days after the Operative Date.  The
Management Committee, may from time to time and any time amend any Operating
Plan as appropriate by majority vote pursuant to Section 6.8 herein.  The
Operating Plan may be amended by the Management Committee to suspend Production
in the event that the price of metals falls materially from those existing as of
the Operative Date and production cannot be maintained at a profit.




ARTICLE 9

REVENUE SHARING AND FUNDING OF EXPENDITURES



9.1

Revenue Sharing



(a)

Upon satisfaction of the Phase 1 Start-Up Expenditures, CME shall have the right
to 50% of the Net Income. CME’s right to 50% of the Net Income shall continue
until the Options expire or terminate in accordance with this Agreement without
being exercised, whereupon it shall forfeit all rights in respect of the Net
income. For clarity, CME shall not have any interest in the Project save for its
interest in the Net Income until it shall have exercised the First Option.



(b)

If, having exercised the First Option, CME does not exercise the Second Option
within the Second Option Period or, prior to the end of the Second Option
Period, notifies Tara that it does not intend to exercise the Second Option,
then it shall be entitled to 30% of the Net Income with respect to the Don Roman
Project , and Tara shall be entitled to the remaining 70%, provided that if CME
has exercised the Iron Ore Option, it shall be entitled to 50% of the Net Income
from the Iron Ore Property.



(c)

If CME exercises both the First Option and the Second Option, CME shall continue
to have the right to 50% of the Net Income, subject to applicable dilution
provisions to be contained in the Joint Venture Agreement.



9.2

Funding of Expenditures



(a)

CME shall be responsible for, and shall alone fund all of the Start-Up
Expenditures.



(b)

After the satisfaction of the Start-Up Expenditures by CME and upon the exercise
of the Second Option by CME, Expenditures shall be funded in accordance with the
Operating Plan as approved by the Management Committee in accordance with each
Party’s proportionate interest in the Project, as more particularly described in
the Joint Venture Agreement, it being understood that the Net Income of the
Parties may be applied to fund expenditures subject to their approval.  If a
Party elects not to contribute to an approved program and budget, such
non-contributing Party’s interest in the Project shall be diluted appropriately
as set forth in the Joint Venture Agreement.  If a Party is diluted to 10% or
less then its interest shall be converted into a net smelter returns royalty as
set forth in the Joint Venture Agreement.





- 27 -

 

 







--------------------------------------------------------------------------------







ARTICLE 10

TRANSFERS



10.1

Limitations on Transfers

No Party will transfer, convey, assign, create any Encumbrance in respect of, in
any manner transfer, alienate or otherwise dispose of or deal with (in this
Article, to “Transfer”) any or all of its interest in the Project or transfer or
assign any or all of its rights under this Agreement (in this Article, such
interests and rights, collectively, the “Holdings”) without the prior written
consent of the non-transferring Party, such consent not to be unreasonably
withheld, conditioned or delayed.



10.2

Exceptions

Nothing in Section 10.1 applies to or restricts in any manner:



(a)

a Transfer by the transferring Party of all or any portion of its Holdings to an
Affiliate of the transferring Party, provided that such Affiliate first assumes
and agrees to be bound by the terms of this Agreement and agrees with the other
Parties in writing to re-transfer the Holdings to the transferring Party before
ceasing to be an Affiliate of the transferring Party; or



(b)

an amalgamation or corporate reorganization involving the transferring Party
which has the effect in law of the amalgamated or surviving corporation
possessing all the property, rights and interests and being subject to all the
debts, liabilities and obligations of each amalgamating or predecessor
corporation; or



(c)

a transfer, conveyance, assignment, mortgage or grant which is otherwise
specifically required or permitted under this Agreement.



10.3

Conditions of Transfers

As a condition of any Transfer other than to another Party, the transferee must
covenant and agree to be bound by this Agreement, including this Article 10 and
prior to the completion of any such Transfer, the transferring Party will
deliver to the other Parties evidence thereof in a form satisfactory to such
other Parties.  Notwithstanding any such Transfer, the transferring Party will
remain liable for all of its accrued obligations hereunder.

ARTICLE 11
FORCE MAJEURE



11.1

Events

Notwithstanding any other provisions contained herein, a Party will not be
liable for its failure to perform any of its obligations under this Agreement
due to a cause beyond its commercially reasonable control (except those caused
by its own lack of funds) including, but not limited to, acts of God, fire,
flood, explosion, strikes, lockouts or other industrial disturbances; laws,
rules and regulations or orders of any duly constituted court or governmental
authority, including nationalization; government intervention with Operations;
war; acts of terrorism; non availability of materials for transportation; delays
in obtaining or the inability to obtain required licenses and  approvals of
governmental or regulatory authorities or protests, demonstrations or other
events causing work stoppages by environmental lobbyists or aboriginal peoples’
groups (in this Article, each an “Intervening Event”).





- 28 -

 

 







--------------------------------------------------------------------------------









11.2

Effect of Intervening Events

All time limits imposed by this Agreement will be extended by a period
equivalent to the period of delay resulting from an Intervening Event described
in Section 11.1.



11.3

Obligation to Remove Intervening Events

A Party relying on the provisions of this Article 11 will take all reasonable
steps to eliminate any Intervening Event and, if possible, will perform its
obligations under this Agreement as far as practical, but nothing herein will
require such Party to settle or adjust any labour dispute or to bring action
against, question or to test the validity of any law, rule, regulation or order
of any duly constituted court or governmental authority or to complete its
obligations under this Agreement if an Intervening Event renders completion
impossible.



11.4

Giving Notice

A Party relying on the provisions of this Article 11 will give written notice to
the other Parties forthwith upon the occurrence of the Intervening Event and
forthwith after the end of the period of delay when such Intervening Event has
been eliminated or rectified.

ARTICLE 12
CONFIDENTIAL INFORMATION



12.1

Confidential Information

Except as specifically otherwise provided for herein, the Parties will keep
confidential all data and information respecting this Agreement and the Project,
and will refrain from using it other than for the activities contemplated
hereunder, including obtaining financing, or publicly disclosing it unless
required by law or by the rules and regulations of any regulatory authority or
stock exchange having jurisdiction, or with the consent of the other Parties,
such consent not to be unreasonably withheld.  If a public announcement is so
required, the Party making the disclosure shall provide the other Party with a
draft of such announcement and give such Party a minimum of  forty-eight (48)
 hours to review and provide comments, prior to making such announcement.   In
the event that this Agreement is terminated in accordance with Section 15.1, the
confidentiality provision set forth in this Section 12.1 and as applicable in
the Confidentiality Agreement, shall survive such termination.



12.2

Information in Public Domain

The provisions of this Article 12 do not apply to information which is or
becomes part of the public domain other than through a breach of the terms
hereof.



12.3

Press Release

All public announcements relating to this Agreement or the transactions
contemplated hereby shall be made at such time and in such manner as the Parties
hereto shall mutually agree, except that nothing in this Agreement shall prevent
a Party hereto from making any disclosure in connection with the transactions
contemplated by this Agreement to the extent that in the opinion to counsel of
such Party, such disclosure is required by law.  





- 29 -

 

 







--------------------------------------------------------------------------------









12.4

Confidentiality Agreement

The Parties agree that the Confidentiality Agreement will continue to be in
effect between them , to the extent that the provisions contained therein do not
conflict with the confidentiality provisions contained in this Agreement.

ARTICLE 13
DISPUTE RESOLUTION



13.1

Negotiation Period

If a dispute arises out of or relates to this Agreement, or the breach or
validity thereof, or in respect of the legal relationship associated with or
derived from this Agreement, and the dispute cannot be settled within 60 days
through negotiation or mediation, then either Party may file an action seeking
to resolve the dispute.



13.2

Jurisdiction and Venue

The Parties consent to the non-exclusive jurisdiction and venue of the federal
and state courts of Las Vegas, Nevada for any action to interpret, enforce or
seek damages under this Agreement.

ARTICLE 14
NOTICE



14.1

Notice

All invoices, notices, consents and demands under this Agreement will be in
writing and may be delivered personally, transmitted by fax or email (with
transmission confirmed by another recorded means), or may be forwarded by first
class prepaid registered mail as follows:

Notices to CME will be given to the following address and fax number:

 

Carnegie Mining And Exploration, Inc.
c/o DeSanctis Bufete

Attn:  Claudia Rios Castro

P.O. Box 832-1729, WTC,

Suite 301, Third Floor

Tower B, P.H. Toresde las Americas

Urbanizacion Punta Pacifica

Panama, Republic of Panama

Facsimile:

(507) 213-1976

Email:

www.desanctisbufete.com






- 30 -

 

 







--------------------------------------------------------------------------------










Notice to Tara Corp. or Tara Mexico will be given to the following address and
fax number:




Tara Minerals Corp.

2162 Acorn Court

Wheaton, Illinois, 60189, USA



Facsimile:

(630) 597-2508
Attention:

Francis R. Biscan Jr.

or to such addresses as each Party may from time to time specify by notice.  

Any notice will be deemed to have been given and received:



(a)

if personally delivered, then on the day of personal service to the recipient
party, provided that if such date is a day other than a Business Day such notice
will be deemed to have been given and received on the first Business Day
following the date of personal service;



(b)

if by pre-paid registered mail, then the first Business Day, after the
expiration of five (5) days following the date of mailing; or



(c)

if sent by facsimile transmission or e-mail and successfully transmitted prior
to 4:00 pm on a Business Day where the recipient is located, then on that
Business Day, and if transmitted after 4:00 pm on a Business Day where the
recipient is located or on the day that is not a Business Day where the
recipient is located, then on the first Business Day following the date of
transmission.

ARTICLE 15
GENERAL



15.1

Termination



(a)

During the First Option Period, this Agreement may be terminated by CME at any
time by providing Tara Corp. with 30 days notice.  Upon termination, CME shall
have no further Expenditure commitment or rights or obligations thereunder.



(b)

This Agreement shall terminate automatically if CME does not exercise the First
Option during the First Option Period, including any grace period provided for
herein .



(c)

In the event that the First Option is terminated, CME will have 30 days to (a)
deliver to Tara all data, reports and technical information prepared by or for
it related to the Project upon receipt payment for work completed to date; and
(b) vacate the Concession without any right to remove any vehicles, equipment,
portable structures and other apparatus belonging to the Project and/or acquired
towards the satisfaction of the Option.



(d)

In the event that the Second Option is exercised, then this Option Agreement
shall terminate automatically, and the relationship of the Parties shall be
governed by the Joint Venture Agreement.





- 31 -

 

 







--------------------------------------------------------------------------------









15.2

Entire Agreement

This Agreement and the schedules hereto constitute the entire agreement among
the Parties and supersedes and replaces any preliminary or other agreement or
arrangement, whether oral or written, express or implied, statutory or otherwise
heretofore existing among the Parties in respect of the subject matter of this
Agreement, including without limitation the LOI.  This Agreement may not be
amended or modified except by an instrument signed by each of the Parties.



15.3

Expenses

Each Party shall bear and be solely responsible for its own costs and expenses
incurred in connection with this Agreement, the Joint Venture Agreement and the
transactions contemplated herein and therein, except as otherwise provided
herein.



15.4

 Area of Interest



(a)

If at any time after the Effective Date, either Party desires to acquire, or
causes any other party to acquire, a mining concession or property (or any
direct or indirect right, title or interest therein) (a “Mineral Interest”),
which is located or lies wholly or partly within five (5) kilometers of the
circumambient boundaries of any part of the Concessions as they exist as of the
Operative Date (the “Area of Interest”), such Party shall notify the Management
Committee of its intention to acquire such Mineral Interest and the Management
Committee shall either unanimously approve or reject such transaction. The
parties hereby acknowledge and agree that they will only acquire Mineral
Interests that have been approved by the Management Committee as herein
provided. The approval of the Management Committee shall include an approval of
the purchase price, form of payment and other details of the acquisition
transaction. Any Mineral Interest so acquired will be deemed to form part of the
Don Roman Project for purposes of this Agreement.



(b)

if at any time after the Effective Date, either Party desires to acquire, or
causes any other party to acquire, an iron ore concession or property (or any
direct or indirect right, title or interest therein) (an “Iron Ore Mineral
Interest”), which is located in Mexico then, such party shall notify the
Management Committee of its intention to acquire such Iron Ore Mineral Interest
and the Management Committee shall either unanimously approve or reject such
transaction. If the Management Committee rejects or unanimous approval cannot be
achieved for such acquisition, the Party desiring to acquire the Iron Ore
Mineral Interest shall be free to proceed with the acquisition , provided, in
the case of CME, that CME shall have exercised the First Option .  If unanimous
 approval of the Management Committee is achieved, such approval shall include
the purchase price, form of payment and other details of the acquisition
transaction. Any Iron Ore Mineral Interest so acquired will be transferred to
the Project upon exercise of the Option and shall form part of the Concessions
and the Project and become subject to this Definitive Agreement Any Iron Ore
Mineral Interest so acquired will be deemed to form part of the Iron Ore
Properties for purposes of this Agreement.



(c)

If this Agreement is otherwise terminated for a reason other than formation of
the JVC, then, for a period of two years after the termination of this
Agreement, CME and each of its Affiliates will not acquire any Mineral Interests
or located wholly or in part within the Area of Interest or Iron Ore Mineral
Interests located in Mexico.





- 32 -

 

 







--------------------------------------------------------------------------------









15.5

Other Activities and Interests



(a)

Other than as set out in Section 15.4 above, each party shall be free to conduct
its business ventures of any kind whatsoever, whether or not competitive with
the activities undertaken pursuant hereto, independently any without any
communication, notice or reference to the other Party and neither Party will
have the obligation to invite the other Party to participate in any
negotiations, dealing or agreements with any third parties whether in Mexico or
in any other jurisdiction.  



(b)

Tara and CME each shall have all right of passage necessary to work on
concessions other than the Concessions that it has any interest in.



15.6

No Waiver

No consent or waiver expressed or implied by any Party in respect of any breach
or default by any other Party in the performance by such other Party of its
obligations hereunder will be deemed or construed to be a consent to, or a
waiver of, any other breach or default.



15.7

Further Assurances

The Parties will promptly execute or cause to be executed all documents, deeds,
conveyances and other instruments of further assurance which may be reasonably
necessary or advisable to carry out fully the intent of this Agreement or to
record wherever appropriate the respective interests from time to time of the
Parties in Tara Mexico and/or the Assets.



15.8

Manner of Payment

All payments to be made to any Party may be made by electronic wire at such bank
or banks in Canada or Mexico as the Party may designate.  Such bank or banks
will be deemed the agent of the designating Party for the purposes of receiving,
collecting and receipting such payment.



15.9

Enurement

This Agreement will enure to the benefit of and be binding upon the Parties and
their respective successors and permitted assigns.



15.10

Special Remedies

CME shall be entitled to specific performance in the event of Tara Corp . ’s or
Tara Mexico’s breach of the terms of this Agreement.  In addition, each of Tara
Corp. and Tara Mexico agrees that its failure to comply with the covenants and
restrictions set out in Section 5.5 (Abandonment during the Option Periods),
Article 10 (Transfers) or Article 12 (Confidential Information) would constitute
an injury and cause damage to CME, which is impossible to measure monetarily.
 Therefore, in the event of any such failure, CME will, in addition and without
prejudice to any other rights and remedies that it may have at law or in equity,
be entitled to injunctive relief restraining, enjoining or specifically
enforcing the provisions of Section 5.5, Article 10 or Article 12, as the case
may be, and each of Tara Corp. and Tara Mexico hereby waives any defence it may
have in law to such injunctive or equitable relief.  





- 33 -

 

 







--------------------------------------------------------------------------------









15.11

No Strict Construction

The language used in this Agreement shall be deemed to be the language chosen by
the Parties to express their mutual intent, and no rule of strict construction
shall be applied against any Party.



15.12

Governing Law

This Agreement will be construed according to and governed by the laws in force
in the State of Nevada and the applicable federal laws of the United States of
America.



15.13

Time of the Essence

Time is of the essence in the performance of each obligation under this
Agreement.



15.14

Counterparts

This Agreement may be executed in any number of counterparts and all such
counterparts, taken together, will be deemed to constitute one and the same
instrument.  This Agreement may be signed and accepted by facsimile.




[Remainder of Page Intentionally Left Blank]





- 34 -

 

 







--------------------------------------------------------------------------------







IN WITNESS WHEREOF this Agreement has been executed as of the date first above
given.




 

TARA MINERALS CORP.

 

By:




Name:




Title:




 

AMERICAN METAL MINING, S.A. DE C.V.

 

By:




Name:




Title:







 

CARNEGIE MINING AND EXPLORATION, INC.

 

By:




Name:




Title:










 





- 35 -

 

 





